Exhibit 10.4

 

 

Confidential Treatment Requested As To Certain Information Contained In This
Exhibit

 

 

NON-EXCLUSIVE LICENSE AGREEMENT

 

This Non-Exclusive License Agreement (“Agreement”) is made and entered into this
10th day of March, 2004 (the “Effective Date”), by and between AVANT
Immunotherapeutics, Inc., a Delaware corporation with offices located at 119
Fourth Avenue, Needham, Massachusetts 02494 (“AVANT”), and AdProTech Ltd., a
United Kingdom company with offices located at Chesterford Research Park, Little
Chesterford, Saffron Walden, Essex UK, CB10 1 XL (“LICENSEE”) (AVANT and
LICENSEE sometimes hereinafter referred to as the “parties”).

 

WITNESSETH

 

WHEREAS, AVANT owns or is the exclusive licensee of the PATENT RIGHTS (as
defined below); and

 

WHEREAS, LICENSEE desires to obtain a non-exclusive license from AVANT in and
under the PATENT RIGHTS; and

 

WHEREAS, AVANT is willing to grant such a license to LICENSEE upon the terms and
conditions set forth below; and

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree as follows:

 


ARTICLE 1 - DEFINITIONS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 


1.1                                 “FIELD OF USE” MEANS THE TREATMENT OF
RHEUMATOID ARTHRITIS.


 


1.2                                 “LICENSED PROCESS” MEANS ANY PROCESS OR
METHOD, THE PERFORMANCE OF WHICH BY LICENSEE WOULD, BUT FOR THE LICENSE GRANTED
TO LICENSEE IN ARTICLE 2 OF THIS AGREEMENT, INFRINGE A VALID CLAIM FOR A PROCESS
OR METHOD CONTAINED WITHIN THE PATENT RIGHTS.


 


1.3                                 “LICENSED PRODUCT” MEANS *** CONFIDENTIAL
TREATMENT REQUESTED AS TO THIS INFORMATION***, THE DEVELOPMENT, MANUFACTURE,
USE, SALE, OFFER FOR SALE, IMPORTATION, OR DISTRIBUTION OF WHICH BY LICENSEE (OR
A COLLABORATOR (AS DEFINED IN SECTION 2.2) WOULD, BUT FOR THE LICENSE GRANTED TO
LICENSEE IN ARTICLE 2 OF THIS AGREEMENT, INFRINGE A VALID CLAIM OF THE PATENT
RIGHTS.  FOR THE AVOIDANCE OF DOUBT, THERE SHALL ONLY BE ONE LICENSED PRODUCT AT
ANY POINT IN TIME.


 


1.4                                 “NET SALES” SHALL MEAN THE AMOUNT BILLED OR
INVOICED BY LICENSEE FOR THE SALE OR PROVISION OF LICENSED PRODUCTS LESS:


 


(A)                                  CUSTOMARY, STANDARD AND REASONABLE TRADE,
CASH AND/OR QUANTITY DISCOUNTS ALLOWED;


 


1

--------------------------------------------------------------------------------



 


(B)                                 SALES, TARIFF DUTIES, USE AND OTHER TAXES
(INCLUDING VALUE ADDED TAX) DIRECTLY IMPOSED WITH REFERENCE TO PARTICULAR SALES,
AND IN THE CASE OF EXPORT ORDERS, ANY IMPORT DUTIES OR SIMILAR APPLICABLE
GOVERNMENTAL LEVIES;


 


(C)                                  SPECIAL PACKAGING, TRANSPORTATION AND
INSURANCE PREPAID OR ALLOWED;


 


(D)                                 AMOUNTS ALLOWED OR CREDITED OR CUSTOMARY,
STANDARD AND REASONABLE RETROACTIVE PRICE REDUCTIONS ON RETURNS OR FOR DEFECTS;
AND


 


(E)                                  CUSTOMARY, STANDARD AND REASONABLE
COMPULSORY PAYMENTS AND REBATES ACCRUED, PAID OR DEDUCTED PURSUANT TO AGREEMENTS
(INCLUDING, BUT NOT LIMITED TO, MANAGED CARE AGREEMENTS) OR GOVERNMENTAL
REGULATIONS


 


1.5                                 “PATENT RIGHTS” MEANS (A) THE PATENT
APPLICATIONS AND PATENTS IDENTIFIED IN EXHIBIT A ATTACHED HERETO AND ANY PATENTS
THAT ISSUE ON SAID APPLICATIONS AND (B) ANY DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, EXTENSIONS, REISSUES OR RE-EXAMINATIONS OF ANY OF THE
PATENTS IDENTIFIED IN EXHIBIT A.


 


1.6                                 “TERM” HAS THE MEANING SET FORTH IN SECTION
9.1.


 


1.7                                 “TERRITORY” MEANS THE ENTIRE WORLD.


 


1.8                                 “VALID CLAIM” MEANS A CLAIM OF ANY ISSUED
AND UNEXPIRED PATENT WITHIN THE PATENT RIGHTS WHICH HAS NOT LAPSED, BECOME
ABANDONED OR BEEN HELD REVOKED, INVALID, OR UNENFORCEABLE BY A DECISION OF A
COURT OR ADMINISTRATIVE OR GOVERNMENT AUTHORITY OR AGENCY OF COMPETENT
JURISDICTION FROM WHICH NO APPEAL CAN BE OR HAS BEEN TAKEN WITHIN THE TIME
ALLOWED FOR SUCH APPEAL, AND WHICH HAS NOT BEEN ADMITTED TO BE INVALID OR
UNENFORCEABLE THROUGH REISSUE, DISCLAIMER OR OTHERWISE, OR A PENDING CLAIM OF
ANY PENDING APPLICATION WITHIN THE PATENT RIGHTS THAT HAS NOT BEEN CANCELLED OR
FINALLY REJECTED WITHOUT POSSIBILITY OF APPEAL OR FURTHER ACTION BEFORE THE
PATENT AUTHORITY REVIEWING SUCH CLAIM.


 

Additional terms may be defined throughout this Agreement.

 


ARTICLE 2 - LICENSE GRANT

 


2.1                                 LICENSE GRANT.


 


(A)                                  AVANT HEREBY GRANTS TO LICENSEE, AND
LICENSEE HEREBY ACCEPTS, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, A
ROYALTY-BEARING, NON-EXCLUSIVE LICENSE (WITHOUT THE RIGHT TO SUBLICENSE, EXCEPT
AS PROVIDED IN SECTION 2.2) IN THE TERRITORY IN THE FIELD OF USE AND UNDER THE
PATENT RIGHTS TO (A) RESEARCH, DEVELOP, MAKE, HAVE MADE, USE, SELL, HAVE SOLD,
OFFER FOR SALE, HAVE OFFERED FOR SALE, IMPORT, AND EXPORT LICENSED PRODUCTS; AND
(B) RESEARCH, DEVELOP, USE, AND PRACTICE LICENSED PROCESSES ONLY FOR THE
PURPOSES OF MANUFACTURING OR HAVING MANUFACTURED THE LICENSED PRODUCTS.


 


(B)                                 AVANT HEREBY GRANTS TO LICENSEE, AND
LICENSEE HEREBY ACCEPTS, SUBJECT TO THE TERMS AND CONDITIONS HEREOF, A
ROYALTY-FREE, NON-EXCLUSIVE LICENSE (WITHOUT THE RIGHT TO SUBLICENSE) IN THE
TERRITORY TO CONDUCT PRECLINICAL RESEARCH AND/OR PRE-PHASE II CLINICAL TRIALS
(OR THE EQUIVALENT OF PRE-PHASE II CLINICAL TRIALS IN THE U.S. OR OTHER
COUNTRIES) INVOLVING THE USE OF LICENSED PRODUCTS IN INDICATIONS OUTSIDE OF THE
FIELD OF USE.  FOR PURPOSES OF THIS AGREEMENT, “PHASE II CLINICAL TRIAL” SHALL
HAVE THE GENERALLY ACCEPTED MEANING IN THE INDUSTRY, INCLUDING AS SET FORTH IN
THE U.S. GOVERNMENT CODE OF FEDERAL REGULATION, TITLE 21, VOLUME 5, REVISED AS
OF APRIL 1, 2003, WHICH STATES IN PERTINENT PART


 


2

--------------------------------------------------------------------------------



 


“PHASE II INCLUDES THE CONTROLLED CLINICAL STUDIES CONDUCTED TO EVALUATE THE
EFFECTIVENESS OF THE DRUG FOR A PARTICULAR INDICATION IN PATIENTS WITH THE
DISEASE OR CONDITION UNDER STUDY AND TO DETERMINE THE COMMON SHORT-TERM SIDE
EFFECTS AND RISKS ASSOCIATED WITH THE DRUG.”


 


2.2                                 SUBLICENSES.  LICENSEE SHALL HAVE THE RIGHT
TO GRANT SUBLICENSES OF THE RIGHTS SET FORTH IN SECTION 2.1(A) ABOVE ONLY TO
THIRD PARTIES WITH WHICH LICENSEE HAS A WRITTEN AGREEMENT UNDER WHICH LICENSEE
AND SUCH THIRD PARTY HAVE AGREED TO (A) COLLABORATE ON THE RESEARCH AND
DEVELOPMENT OF LICENSED PRODUCTS AND/OR (B) MARKET, PROMOTE AND/OR SELL (WHETHER
SOLELY BY SUCH THIRD PARTY OR JOINTLY BY SUCH THIRD PARTY AND LICENSEE) LICENSED
PRODUCTS (EACH SUCH SUBLICENSEE, WHETHER UNDER SUB-CLAUSE (A) OR SUB-CLAUSE (B)
OF THIS SECTION 2.2, A “COLLABORATOR” AND EACH SUCH WRITTEN AGREEMENT, A
“COLLABORATION AGREEMENT”).


 


ARTICLE 3– LICENSEE OBLIGATIONS RELATING TO COMMERCIALIZATION

 


3.1                                 LICENSEE SHALL USE ITS COMMERCIALLY
REASONABLE EFFORTS TO BRING THE LICENSED PRODUCTS TO MARKET IN THE FIELD OF USE
THROUGH AN ACTIVE AND DILIGENT PROGRAM FOR EXPLOITATION OF THE PATENT RIGHTS AND
TO CONTINUE ACTIVE, DILIGENT MARKETING EFFORTS FOR ONE OR MORE INDICATIONS OF
THE LICENSED PRODUCTS IN THE FIELD OF USE THROUGHOUT THE TERM OF THIS AGREEMENT.


 


3.2                                 LICENSEE SHALL MAINTAIN COMPLETE AND
ACCURATE RECORDS OF LICENSED PRODUCTS THAT ARE MADE, USED, OR SOLD BY LICENSEE
UNDER THIS AGREEMENT.  NOT LATER THAN JANUARY 15TH OF EACH YEAR FOLLOWING THE
EFFECTIVE DATE, LICENSEE SHALL FURNISH AVANT WITH A SUMMARY REPORT ON THE
PROGRESS OF ITS EFFORTS DURING THE PRIOR YEAR TO DEVELOP AND COMMERCIALISE
LICENSED PRODUCTS INCLUDING WITHOUT LIMITATION RESEARCH AND DEVELOPMENT EFFORTS,
EFFORTS TO OBTAIN REGULATORY APPROVAL, MARKETING EFFORTS (INCLUDING LICENSED
PRODUCTS MADE, USED, OR SOLD) AND SALES FIGURES.


 


3.3                                 IN THE EVENT THAT AVANT REASONABLY
DETERMINES THAT LICENSEE HAS NOT FULFILLED ITS OBLIGATIONS UNDER THIS ARTICLE 3,
AVANT SHALL FURNISH LICENSEE WITH WRITTEN NOTICE OF SUCH DETERMINATION.  WITHIN
SIXTY (60) DAYS AFTER RECEIPT OF SUCH NOTICE, LICENSEE SHALL EITHER (I) FULFIL
THE RELEVANT OBLIGATION OR (II) NEGOTIATE WITH AVANT A MUTUALLY ACCEPTABLE
SCHEDULE OF REVISED OBLIGATIONS; FAILING WHICH AVANT SHALL HAVE THE RIGHT,
IMMEDIATELY UPON WRITTEN NOTICE TO LICENSEE, TO TERMINATE THIS AGREEMENT.


 


ARTICLE 4 - CONSIDERATION

 


4.1                                 LICENSE FEES.  IN PARTIAL CONSIDERATION OF
THE LICENSE GRANTED BY AVANT TO LICENSEE IN ARTICLE 2 OF THIS AGREEMENT,
LICENSEE AGREES TO PAY TO AVANT (I) AN “INITIAL LICENSE FEE” (AS DESCRIBED IN
EXHIBIT B) WITHIN THREE (3) BUSINESS DAYS OF THE EFFECTIVE DATE AND (II) “ANNUAL
LICENSE FEES” (AS DESCRIBED IN EXHIBIT B) WITHIN THIRTY (30) DAYS AFTER EACH
ANNIVERSARY OF THE EFFECTIVE DATE.


 


4.2                                 MILESTONE PAYMENTS.  IN PARTIAL
CONSIDERATION OF THE LICENSE GRANTED BY AVANT TO LICENSEE IN ARTICLE 2 OF THIS
AGREEMENT, LICENSEE AGREES TO PAY TO AVANT EACH OF THE MILESTONE PAYMENTS
IDENTIFIED IN EXHIBIT C ATTACHED HERETO WITHIN THIRTY (30) DAYS AFTER THE
ACHIEVEMENT OF THE RELEVANT MILESTONE.


 


4.3                                 ROYALTIES.


 


(A)                                  IN PARTIAL CONSIDERATION OF THE LICENSE
GRANTED BY AVANT TO LICENSEE IN ARTICLE 2 OF THIS AGREEMENT, LICENSEE AGREES TO
PAY TO AVANT A ROYALTY EQUAL TO *** CONFIDENTIAL


 


3

--------------------------------------------------------------------------------



 


TREATMENT REQUESTED AS TO THIS INFORMATION*** OF THE NET SALES.  ROYALTIES WILL
BE CALCULATED BASED UPON THE POINT AT WHICH EACH LICENSED PRODUCT IS PROVIDED TO
AN END CUSTOMER OF LICENSEE, SUCH END CUSTOMER NOT BEING AN INDIVIDUAL PATIENT. 
NOTWITHSTANDING THE FOREGOING TO THE CONTRARY, IN THE CASE OF THE DISTRIBUTION
OF LICENSED PRODUCTS BY A COLLABORATOR WHICH IS NOT AN AFFILIATE OF LICENSEE,
ROYALTIES ATTRIBUTABLE TO SALES BY THE APPLICABLE COLLABORATOR SHALL NOT EXCEED
*** CONFIDENTIAL TREATMENT REQUESTED AS TO THIS INFORMATION*** OF THE AMOUNTS
RECEIVED BY LICENSEE UNDER THE APPLICABLE COLLABORATION AGREEMENT.


 


(B)                                 THE OBLIGATION OF LICENSEE TO PAY ROYALTIES
HEREUNDER SHALL CONTINUE ON A COUNTRY-BY-COUNTRY BASIS ONLY FOR AS LONG AS THE
RESEARCHING, DEVELOPING, MAKING, USING, SELLING, OFFERING FOR SALE, IMPORTING OR
EXPORTING OF LICENSED PRODUCTS WOULD, BUT FOR THE LICENSE GRANTED TO LICENSEE IN
ARTICLE 2 OF THIS AGREEMENT, INFRINGE ANY VALID CLAIM WITHIN THE PATENT RIGHTS
APPLICABLE TO THE RELEVANT COUNTRY.


 


4.4                                 PAYMENTS IN U.S. CURRENCY.  ALL PAYMENTS DUE
UNDER THIS AGREEMENT SHALL BE PAID IN CASH TO AVANT AND ALL PAYMENTS SHALL BE
MADE IN UNITED STATES CURRENCY.  CONVERSION OF FOREIGN CURRENCY TO U.S. DOLLARS
SHALL BE MADE AT THE CONVERSION RATE REPORTED IN THE WALL STREET JOURNAL ON THE
LAST WORKING DAY OF THE CALENDAR QUARTER TO WHICH THE PAYMENT RELATES.


 


4.5                                 TAXES.  ALL PAYMENTS DUE HEREUNDER SHALL BE
PAID IN FULL WITHOUT DEDUCTION OF TAXES OR OTHER FEES WHICH MAY BE IMPOSED BY
ANY GOVERNMENT AND WHICH SHALL BE PAID BY LICENSEE; PROVIDED, HOWEVER, THAT ANY
WITHHOLDING TAX REQUIRED TO BE WITHHELD BY LICENSEE ON ROYALTY PAYMENTS UNDER
THE LAWS OF ANY COUNTRY IN THE TERRITORY ON BEHALF OF AVANT WILL BE TIMELY PAID
BY LICENSEE TO THE APPROPRIATE GOVERNMENTAL AUTHORITY, AND LICENSEE WILL FURNISH
AVANT WITH PROOF OF PAYMENT OF SUCH TAX.  ANY SUCH TAX ACTUALLY WITHHELD MAY BE
DEDUCTED FROM ROYALTY PAYMENTS DUE TO AVANT UNDER THIS AGREEMENT.  IF AT ANY
TIME LEGAL RESTRICTIONS PREVENT THE PROMPT REMITTANCE OF PART OR ALL OF ANY
PAYMENTS OWED BY LICENSEE TO AVANT HEREUNDER WITH RESPECT TO ANY COUNTRY IN THE
TERRITORY, PAYMENT SHALL BE MADE THROUGH ANY LAWFUL MEANS OR METHODS THAT MAY BE
AVAILABLE, AND AS LICENSEE SHALL REASONABLY DETERMINE IS APPROPRIATE.  THE
PARTIES AGREE TO CO-OPERATE IN ALL COMMERCIALLY REASONABLY RESPECTS AND IN
ACCORDANCE WITH APPLICABLE LAW NECESSARY TO TAKE ADVANTAGE OF SUCH DOUBLE
TAXATION AGREEMENTS AS MAY BE AVAILABLE.


 


4.6                                 OVERDUE PAYMENTS.  ANY PAYMENTS TO BE MADE
BY LICENSEE HEREUNDER THAT ARE NOT PAID ON OR BEFORE THE DATE SUCH PAYMENTS ARE
DUE UNDER THIS AGREEMENT SHALL BEAR INTEREST, TO THE EXTENT PERMITTED BY LAW, AT
TWO PERCENTAGE POINTS ABOVE THE PRIME RATE OF INTEREST AS REPORTED IN THE WALL
STREET JOURNAL ON THE DATE PAYMENT IS DUE, WITH INTEREST CALCULATED BASED ON THE
NUMBER OF DAYS THAT PAYMENT IS DELINQUENT.


 


ARTICLE 5 - REPORTS AND RECORDS

 


5.1                                 RECORDS.  LICENSEE SHALL KEEP FULL, TIMELY,
TRUE AND ACCURATE BOOKS OF ACCOUNT CONTAINING ALL PARTICULARS THAT MAY BE
NECESSARY FOR THE PURPOSE OF SHOWING THE AMOUNTS PAYABLE TO AVANT HEREUNDER AND
TO ENABLE THE REPORTS PROVIDED UNDER SECTION 5.2 TO BE VERIFIED.  SAID BOOKS OF
ACCOUNT SHALL BE KEPT AT LICENSEE’S PRINCIPAL PLACE OF BUSINESS.  SAID BOOKS AND
THE SUPPORTING DATA SHALL BE OPEN UPON REASONABLE ADVANCE NOTICE (BUT NOT LESS
THAN FIVE (5) BUSINESS DAYS NOTICE AND NO MORE FREQUENTLY THAN ONCE PER CALENDAR
YEAR) FOR THREE (3) YEARS FOLLOWING THE END OF THE CALENDAR YEAR TO WHICH THEY
PERTAIN, TO THE INSPECTION OF AVANT’S AGENTS FOR THE PURPOSE OF VERIFYING
LICENSEE’S ROYALTY STATEMENT.  IF ANY SUCH AUDIT DETERMINES AN ERROR IN ANY
ROYALTY PAYMENT, LICENSEE SHALL PAY TO AVANT, WITHIN THIRTY (30) DAYS OF THE
DISCOVERY OF THE ERROR, (A) ALL DEFICIENCIES IN ROYALTY PAYMENTS, (B) INTEREST
ON SUCH DEFICIENCIES FROM THE DATE SUCH ROYALTY PAYMENT WAS DUE UNTIL THE DATE
PAID AT THE RATE SET


 


4

--------------------------------------------------------------------------------



 


FORTH IN SECTION 4.6 ABOVE, AND (C) IF SUCH ERROR IS IN EXCESS OF FIVE PERCENT
(5%) OF ANY ROYALTY PAYMENT, THE COST OF THE AUDIT.  IN ALL OTHER CASES, THE
COSTS OF THE AUDIT SHALL BE PAID FOR BY AVANT.


 


5.2                                 REPORTS.  AFTER THE FIRST COMMERCIAL SALE OF
A LICENSED PRODUCT, LICENSEE, WITHIN FORTY-FIVE (45) DAYS AFTER MARCH 31, JUNE
30, SEPTEMBER 30 AND DECEMBER 31 OF EACH YEAR, SHALL DELIVER TO AVANT A TRUE AND
ACCURATE REPORT, GIVING SUCH PARTICULARS OF THE BUSINESS CONDUCTED BY LICENSEE
AND ITS PERMITTED SUBLICENSEES DURING THE PRECEDING THREE-MONTH PERIOD UNDER
THIS AGREEMENT AS SHALL BE PERTINENT TO A ROYALTY ACCOUNTING HEREUNDER. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THESE REPORTS SHALL INCLUDE AT LEAST
THE FOLLOWING:


 


(A)                                  THE NUMBER OF LICENSED PRODUCTS
MANUFACTURED AND SOLD BY LICENSEE AND ANY COLLABORATOR;


 


(B)                                 TOTAL BILLINGS AND THE AMOUNTS ACTUALLY
RECEIVED FOR LICENSED PRODUCTS SOLD BY LICENSEE AND ANY COLLABORATOR;


 


(C)                                  THE DEDUCTIONS APPLICABLE AS PROVIDED IN
SECTION 1.4; AND


 


(D)                                 THE NAMES AND ADDRESSES OF ALL PARTIES
MAKING LICENSED PRODUCTS ON BEHALF OF LICENSEE.


 


5.3                                 PAYMENT.  WITH EACH SUCH REPORT SUBMITTED,
LICENSEE SHALL PAY TO AVANT THE ROYALTIES DUE AND PAYABLE FOR SUCH THREE-MONTH
PERIOD.  IF NO ROYALTIES SHALL BE DUE, LICENSEE SHALL SO REPORT.


 


ARTICLE 6 - PATENT PROSECUTION

 

The filing, prosecution, issuance, extension, and maintenance of all patents and
applications in PATENT RIGHTS shall be the sole responsibility, but not the
obligation, of AVANT.  AVANT will make all decisions and take all actions with
respect to further filing, prosecution, issuance, extension, and maintenance of
PATENT RIGHTS without any obligation to consult or notify LICENSEE.  LICENSEE
agrees to cooperate fully with AVANT, as reasonably requested by AVANT and at
AVANT’s expense, in the preparation, filing, prosecution, and maintenance of the
patent applications and patents included in the PATENT RIGHTS.

 


ARTICLE 7- PROSECUTION OF INFRINGERS AND DEFENSE OF PATENT RIGHTS

 

The parties agree to notify each other in writing of any actual or threatened
infringement by a third party of PATENT RIGHTS or of any claim of invalidity,
unenforceability, or non-infringement of the PATENT RIGHTS.  AVANT shall have
the sole responsibility, but not the obligation, to prosecute or defend such
claims, as applicable. LICENSEE shall if requested provide reasonable assistance
to AVANT, at AVANT’s expense, in connection with the prosecution or defense of
such claims.

 


ARTICLE 8 - INDEMNIFICATION

 


8.1                                 LICENSEE SHALL AT ALL TIMES DURING THE TERM
OF THIS AGREEMENT AND THEREAFTER, INDEMNIFY, DEFEND AND HOLD HARMLESS AVANT AND
ITS DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES (COLLECTIVELY, THE
“INDEMNIFIED PARTIES”) AGAINST ALL LIABILITIES OF ANY KIND WHATSOEVER, INCLUDING
LEGAL EXPENSES AND REASONABLE ATTORNEYS’ FEES INCURRED OR IMPOSED UPON ANY OF
THE INDEMNIFIED PARTIES IN CONNECTION WITH OR AS A CONSEQUENCE OF ANY THIRD
PARTY CLAIMS, SUITS, ACTIONS, DEMANDS OR JUDGMENTS ARISING OUT OF THE DEATH


 


5

--------------------------------------------------------------------------------



 


OF OR INJURY TO ANY PERSON OR PERSONS OR OUT OF ANY DAMAGE TO PROPERTY RESULTING
FROM THE DEVELOPMENT, PRODUCTION, MANUFACTURE, SALE, USE, PERFORMANCE,
RENDERING, CONSUMPTION OR ADVERTISEMENT OF THE LICENSED PRODUCT(S) BY OR ON
BEHALF OF LICENSEE OR A SUB-LICENSEE THEREOF OR ARISING FROM ANY OBLIGATION, ACT
OR OMISSION PERFORMED OR FAILED TO BE PERFORMED BY LICENSEE UNDER THIS
AGREEMENT, OR FROM A BREACH OF ANY REPRESENTATION OR WARRANTY OF LICENSEE
HEREUNDER, EXCEPTING ONLY CLAIMS THAT THE PATENT RIGHTS OR THE EXERCISE THEREOF
INFRINGE THIRD PARTY INTELLECTUAL PROPERTY OR CLAIMS THAT RESULT FROM ANY BREACH
BY AVANT OF THIS AGREEMENT OR FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF
AVANT.


 


8.2                                 ANY INDEMNIFICATION OBLIGATIONS SET FORTH IN
THIS AGREEMENT SHALL BE SUBJECT TO THE FOLLOWING CONDITIONS: (I) THE INDEMNIFIED
PARTY SHALL NOTIFY LICENSEE IN WRITING PROMPTLY UPON LEARNING OF ANY CLAIM OR
SUIT FOR WHICH INDEMNIFICATION IS SOUGHT; (II) LICENSEE SHALL HAVE CONTROL OF
THE DEFENSE OR SETTLEMENT, PROVIDED THAT THE INDEMNIFIED PARTY SHALL HAVE THE
RIGHT (BUT NOT THE OBLIGATION) TO PARTICIPATE IN SUCH DEFENSE OR SETTLEMENT WITH
COUNSEL AT ITS SELECTION AND AT ITS SOLE EXPENSE; AND (III) THE INDEMNIFIED
PARTY SHALL REASONABLY COOPERATE WITH THE DEFENSE, AT LICENSEE’S EXPENSE.


 


ARTICLE 9 - TERMINATION

 


9.1                                 TERM.  THE TERM OF THIS AGREEMENT (“TERM”)
SHALL COMMENCE ON THE EFFECTIVE DATE AND CONTINUE UNTIL THE EXPIRATION OF THE
LAST VALID CLAIM WITHIN THE PATENT RIGHTS TO EXPIRE, UNLESS SOONER TERMINATED AS
PROVIDED IN THIS ARTICLE 9.


 


9.2                                 TERMINATION FOR BREACH.  IF EITHER PARTY
COMMITS A MATERIAL BREACH OF A MATERIAL TERM OF THIS AGREEMENT (INCLUDING ANY
FAILURE TO MAKE ANY PAYMENT DUE UNDER THIS AGREEMENT), THE OTHER PARTY SHALL
HAVE THE RIGHT TO TERMINATE THIS AGREEMENT EFFECTIVE ON THIRTY (30) DAYS PRIOR
WRITTEN NOTICE TO THE PARTY IN BREACH, UNLESS SUCH BREACH IS CURED PRIOR TO THE
EXPIRATION OF SUCH THIRTY (30) DAY PERIOD.


 


9.3                                 TERMINATION UPON TERMINATION OF LICENSED
PRODUCT DEVELOPMENT IF FOR ANY REASON LICENSEE PUBLICLY ANNOUNCES THE
TERMINATION OF OR THE INTENTION TO TERMINATE ITS CLINICAL OR COMMERCIAL
DEVELOPMENT OF LICENSED PRODUCT, OR PRIVATELY COMMUNICATES THE SAME TO AVANT,
AVANT SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT ON THIRTY (30) DAYS
WRITTEN NOTICE, UNLESS LICENSEE RESUMES AND NOTIFIES AVANT OF ITS RESUMPTION OF
SUCH CLINICAL OR COMMERCIAL DEVELOPMENT OF LICENSED PRODUCT WITHIN THAT PERIOD;
PROVIDED, HOWEVER, THAT, IN THE CASE OF A TERMINATION OF THIS AGREEMENT UNDER
THIS SECTION 9.3, FOR AS LONG AS LICENSEE CONTINUES TO PAY AVANT ROYALTIES UNDER
ARTICLE 4 HEREOF, ALL PROVISIONS OF THIS AGREEMENT SHALL SURVIVE ONLY WITH
RESPECT TO EACH COLLABORATION AGREEMENT IN EFFECT AS OF THE EFFECTIVE DATE OF
THE TERMINATION OF THIS AGREEMENT.  THIS SECTION 9.3 IS IN ADDITION TO, AND NOT
IN LIEU OF, SECTION 9.5.


 


9.4                                 PHASE OUT PERIOD.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, IN THE EVENT THAT THIS AGREEMENT IS TERMINATED BY AVANT
PURSUANT TO SECTION 9.2, LICENSEE SHALL RETAIN A LICENSE TO RIGHTS GRANTED IN
ARTICLE 2 TO THE EXTENT REASONABLY NECESSARY TO SELL ANY LICENSED PRODUCTS
EXISTING OR UNDER PRODUCTION AND TO PERFORM LICENSED PROCESSES FOR THE SOLE
PURPOSE OF MANUFACTURING SUCH LICENSED PRODUCTS THAT ARE IN PROCESS, SUBJECT TO
THE TERMS OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE OBLIGATION TO PAY
ROYALTIES UNDER ARTICLE 4), PROVIDED THAT LICENSEE SHALL COMPLETE AND SELL ALL
SUCH WORK-IN-PROGRESS AND INVENTORY WITHIN SIX (6) MONTHS AFTER THE EFFECTIVE
DATE OF TERMINATION.


 


9.5                                 SURVIVAL.  NOTHING HEREIN SHALL BE CONSTRUED
TO RELEASE EITHER PARTY FROM ANY OBLIGATION THAT ACCRUED PRIOR TO EXPIRATION OR
ANY TERMINATION OF THIS AGREEMENT.  UPON EXPIRATION OR TERMINATION OF THIS
AGREEMENT, ALL RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL
CEASE EXCEPT FOR: (A)


 


6

--------------------------------------------------------------------------------



 


LICENSEE’S OBLIGATION TO MAKE ANY PAYMENT OF ANY FEES OR ROYALTIES ACCRUED ON OR
PRIOR TO THE DATE OF EXPIRATION OR TERMINATION (OR, IN THE CASE OF ROYALTIES
OWED WITH RESPECT TO LICENSED PRODUCTS SOLD UNDER SECTION 9.4, ROYALTIES WHICH
ACCRUE ON OR PRIOR TO THE LAST DAY OF THE SIX (6) MONTH PERIOD REFERENCED IN
SUCH SECTION), AND THE PROVISIONS OF THE FOLLOWING ARTICLES AND SECTIONS: 1, 5,
8, 9.4 (EXCEPT THAT THE SECTION 9.4 SHALL ONLY SURVIVE A TERMINATION OF THIS
AGREEMENT AND NOT THE EXPIRATION), 9.5, 10, 11, 12, 13, 14.1, 14.9, 14.15 AND
14.16.


 


ARTICLE 10 - CONFIDENTIALITY AND NON-DISCLOSURE

 


10.1                           CONFIDENTIAL INFORMATION.  “CONFIDENTIAL
INFORMATION” SHALL MEAN ANY TECHNICAL, BUSINESS, FINANCIAL, CUSTOMER OR OTHER
INFORMATION DISCLOSED BY ONE PARTY (“THE DISCLOSER”) TO THE OTHER PARTY (“THE
RECIPIENT”) PURSUANT TO THIS AGREEMENT WHICH IS MARKED “CONFIDENTIAL” OR
“PROPRIETARY,” OR WHICH, UNDER ALL OF THE GIVEN CIRCUMSTANCES, OUGHT REASONABLY
TO BE TREATED AS CONFIDENTIAL INFORMATION OF THE DISCLOSER.  SUCH INFORMATION
MAY BE DISCLOSED IN ORAL, VISUAL OR WRITTEN FORM (INCLUDING MAGNETIC, OPTICAL OR
OTHER MEDIA).  EXCEPT AS EXPRESSLY PROVIDED IN SECTION 10.3 BELOW, CONFIDENTIAL
INFORMATION SPECIFICALLY INCLUDES WITHOUT LIMITATION BUSINESS PLANS AND BUSINESS
PRACTICES, THE TERMS OF THIS AGREEMENT, SCIENTIFIC KNOWLEDGE, RESEARCH AND
DEVELOPMENT OR KNOW-HOW, PROCESSES, INVENTIONS, TECHNIQUES, FORMULAE, PRODUCTS
AND PRODUCT PLANS, BUSINESS OPERATIONS, CUSTOMER REQUIREMENTS, DESIGNS,
SKETCHES, PHOTOGRAPHS, DRAWINGS, SPECIFICATIONS, REPORTS, STUDIES, FINDINGS,
DATA, PLANS OR OTHER RECORDS, BIOLOGICAL MATERIALS, SOFTWARE, MARGINS, PAYMENT
TERMS AND SALES FORECASTS, VOLUMES AND ACTIVITIES, DESIGNS, COMPUTER CODE,
TECHNICAL INFORMATION, COSTS, PRICING, FINANCING, BUSINESS OPPORTUNITIES,
PERSONNEL, AND INFORMATION OF THE DISCLOSER RELATING TO THE LICENSED PRODUCTS OR
LICENSED PROCESSES WHETHER OR NOT SUCH INFORMATION IS MARKED, IDENTIFIED OR
CONFIRMED.


 


10.2                           USE OF CONFIDENTIAL INFORMATION; NON-DISCLOSURE. 
THE RECIPIENT ACKNOWLEDGES THAT IT WILL HAVE ACCESS TO CONFIDENTIAL
INFORMATION.  DURING THE TERM OF THIS AGREEMENT, AND THEREAFTER, THE RECIPIENT
AGREES THAT IT WILL NOT (I) USE ANY CONFIDENTIAL INFORMATION IN ANY WAY, FOR ITS
OWN ACCOUNT OR THE ACCOUNT OF ANY THIRD PARTY, EXCEPT FOR THE EXERCISE OF ITS
RIGHTS AND PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT, OR (II) DISCLOSE
ANY CONFIDENTIAL INFORMATION TO ANY PARTY, OTHER THAN FURNISHING CONFIDENTIAL
INFORMATION TO ITS EMPLOYEES, AGENTS, CONTRACTORS, ADVISORS, DIRECTORS AND
AFFILIATES WHO ARE REQUIRED TO HAVE ACCESS TO THE CONFIDENTIAL INFORMATION IN
CONNECTION WITH THE EXERCISE OF ITS RIGHTS AND PERFORMANCE OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.  THE RECIPIENT AGREES THAT IT WILL NOT ALLOW ANY
UNAUTHORIZED PERSON ACCESS TO CONFIDENTIAL INFORMATION, AND THAT THE RECIPIENT
WILL TAKE ALL ACTION REASONABLY NECESSARY TO PROTECT THE CONFIDENTIALITY OF SUCH
CONFIDENTIAL INFORMATION, INCLUDING IMPLEMENTING AND ENFORCING PROCEDURES TO
MINIMIZE THE POSSIBILITY OF UNAUTHORIZED USE OR COPYING OF CONFIDENTIAL
INFORMATION.  IN THE EVENT THAT THE RECIPIENT IS REQUIRED BY LAW TO MAKE ANY
DISCLOSURE OF ANY CONFIDENTIAL INFORMATION, BY SUBPOENA, JUDICIAL OR
ADMINISTRATIVE ORDER OR OTHERWISE, THE RECIPIENT SHALL FIRST GIVE WRITTEN NOTICE
OF SUCH REQUIREMENT TO THE DISCLOSER, AND SHALL PERMIT THE DISCLOSER TO
INTERVENE IN ANY RELEVANT PROCEEDINGS TO PROTECT ITS INTERESTS IN THE
CONFIDENTIAL INFORMATION, AND PROVIDE FULL COOPERATION AND ASSISTANCE TO THE
DISCLOSER IN SEEKING TO OBTAIN SUCH PROTECTION.


 


10.3                           EXCEPTIONS.  INFORMATION WILL NOT BE DEEMED
CONFIDENTIAL INFORMATION HEREUNDER IF SUCH INFORMATION: (A) IS KNOWN TO THE
RECIPIENT PRIOR TO RECEIPT FROM THE DISCLOSER DIRECTLY OR INDIRECTLY FROM A
SOURCE OTHER THAN ONE HAVING AN OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSER;
(B) BECOMES KNOWN (INDEPENDENTLY OF DISCLOSURE BY THE DISCLOSER) TO THE
RECIPIENT DIRECTLY OR INDIRECTLY FROM A SOURCE OTHER THAN ONE HAVING AN
OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSER; (C) BECOMES PUBLICLY KNOWN OR
OTHERWISE CEASES TO BE SECRET OR CONFIDENTIAL, EXCEPT THROUGH A BREACH OF THIS
AGREEMENT BY THE RECIPIENT; OR (D) IS INDEPENDENTLY DEVELOPED BY THE RECIPIENT.


 


7

--------------------------------------------------------------------------------



 


10.4                           INJUNCTIVE RELIEF.  THE RECIPIENT ACKNOWLEDGES
AND AGREES THAT ANY BREACH OF THE CONFIDENTIALITY OBLIGATIONS IMPOSED BY THIS
ARTICLE 10 WILL CONSTITUTE IMMEDIATE AND IRREPARABLE HARM TO THE DISCLOSER
AND/OR ITS SUCCESSORS AND ASSIGNS, WHICH CANNOT ADEQUATELY AND FULLY BE
COMPENSATED BY MONEY DAMAGES AND WILL WARRANT, IN ADDITION TO ALL OTHER RIGHTS
AND REMEDIES AFFORDED BY LAW, INJUNCTIVE RELIEF, SPECIFIC PERFORMANCE, AND/OR
OTHER EQUITABLE RELIEF.  THE DISCLOSER’S RIGHTS AND REMEDIES HEREUNDER ARE
CUMULATIVE AND NOT EXCLUSIVE.  THE DISCLOSER SHALL ALSO BE ENTITLED TO RECEIVE
FROM THE RECIPIENT THE COSTS OF ENFORCING THIS ARTICLE 10, INCLUDING REASONABLE
ATTORNEYS’ FEES AND EXPENSES OF LITIGATION.


 


10.5                           TERMINATION.  UPON TERMINATION OR EXPIRATION OF
THIS AGREEMENT, OR UPON THE DISCLOSER’S REQUEST AT ANY TIME, THE RECIPIENT SHALL
PROMPTLY RETURN TO THE DISCLOSER ALL COPIES OF CONFIDENTIAL INFORMATION RECEIVED
FROM THE DISCLOSER, AND SHALL RETURN OR DESTROY, AND DOCUMENT THE DESTRUCTION
OF, ALL SUMMARIES, ABSTRACTS, EXTRACTS, OR OTHER DOCUMENTS WHICH CONTAIN ANY
CONFIDENTIAL INFORMATION IN ANY FORM.


 


ARTICLE 11 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS

 

Any payment, notice or other communication pursuant to this Agreement shall be
in writing and sent by certified first class mail, postage prepaid, return
receipt requested, or by nationally recognized overnight carrier addressed to
the parties at the following addresses or such other addresses as such party
furnishes to the other party in accordance with this paragraph.  Such notices,
payments, or other communications shall be effective upon confirmation of
receipt.

 

In the case of AVANT:

 

AVANT Immunotherapeutics, Inc.
119 Fourth Avenue
Needham, Massachusetts 02494
Attention:  President and CEO

 

With a copy (other than copies of payments) to:

 

Goodwin Procter LLP
Exchange Place
53 State Street
Boston, Massachusetts 02109
Attention: Ettore A. Santucci, P.C.

 

In the case of LICENSEE:

 

AdProTech Ltd.
Chesterford Research Park
Little Chesterford
Saffron Walden, Essex UK
CB10 1 XL
Attention: President and C.E.O.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 12- REPRESENTATIONS AND WARRANTIES; DISCLAIMER

 


12.1                           AVANT’S REPRESENTATIONS AND WARRANTIES.  AVANT
REPRESENTS AND WARRANTS THAT IT OWNS OR IS THE EXCLUSIVE LICENSEE OF THE PATENT
RIGHTS (EXCEPTING THE LIMITED RIGHTS RETAINED BY THE US GOVERNMENT AS A RESULT
OF PARTIAL FEDERAL FUNDING OF THE SUBJECT MATTER OF THOSE RIGHTS), THAT IT HAS
THE FULL LEGAL RIGHT AND POWER TO GRANT THE LICENSES GRANTED HEREUNDER, THAT
THIS AGREEMENT CONSTITUTES THE BINDING LEGAL OBLIGATION OF AVANT, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS AND THAT THE EXECUTION AND PERFORMANCE OF THIS
AGREEMENT BY AVANT WILL NOT VIOLATE, CONTRAVENE OR CONFLICT WITH ANY OTHER
AGREEMENT TO WHICH AVANT IS A PARTY OR BY WHICH IT IS BOUND OR WITH ANY LAW,
RULE OR REGULATION APPLICABLE TO AVANT.  EXCEPT AS DESCRIBED HEREIN THE LIMITED
RIGHTS RETAINED BY THE US GOVERNMENT SHALL NOT IN ANY WAY IMPACT UPON THE RIGHTS
GRANTED TO LICENSEE.


 


12.2                           AVANT REPRESENTS THAT TO THE BEST OF AVANT’S
KNOWLEDGE, THE MANUFACTURE, SALE, TRANSFER, DISTRIBUTION AND INTENDED USE OF THE
LICENSED PRODUCTS OR THE PRACTICE OF LICENSED PROCESSES IN ACCORDANCE WITH THE
RIGHTS GRANTED HEREUNDER DOES NOT AND WILL NOT INFRINGE THE PATENT OR OTHER
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTIES.


 


12.3                           LICENSEE’S REPRESENTATIONS AND WARRANTIES. 
LICENSEE REPRESENTS AND WARRANTS THAT IT HAS FULL CORPORATE POWER AND AUTHORITY
TO ENTER INTO THIS AGREEMENT, THAT THIS AGREEMENT CONSTITUTES THE BINDING LEGAL
OBLIGATION OF LICENSEE AND THAT EXECUTION AND PERFORMANCE OF THIS AGREEMENT BY
LICENSEE WILL NOT VIOLATE, CONTRAVENE OR CONFLICT WITH ANY OTHER AGREEMENT TO
WHICH LICENSEE IS A PARTY OR BY WHICH IT IS BOUND OR WITH ANY LAW, RULE OR
REGULATION APPLICABLE TO LICENSEE.


 


12.4                           DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN THIS AGREEMENT AND TO THE EXTENT PERMISSIBLE BY LAW, NEITHER PARTY, ITS
DIRECTORS, OFFICERS, EMPLOYEES, OR AFFILIATES MAKE ANY REPRESENTATIONS NOR
EXTEND ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF PATENT RIGHTS, ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER
DEFECTS, WHETHER OR NOT DISCOVERABLE.  EXCEPT AS EXPRESSLY SET FORTH IN SECTION
12.2 HEREIN, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENATION
MADE OR WARRANTY GIVEN BY AVANT THAT THE PRACTICE BY LICENSEE OF THE LICENSE
GRANTED HEREUNDER SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.


 


ARTICLE 13 - LIMITATION OF LIABILITY

 


EXCEPT TO THE EXTENT THAT LIABILITY ARISES FROM: (I) A BREACH BY LICENSEE OF THE
LICENSE PROVISIONS SET FORTH IN ARTICLE 2 HEREOF, (II) A BREACH BY EITHER PARTY
OF ITS CONFIDENTIALITY OBLIGATIONS SET FORTH IN ARTICLE 10 HEREOF OR (III) A
PARTY’S INDEMNITY OBLIGATIONS SPECIFIED IN ARTICLE 8 HEREOF, IN NO EVENT SHALL
EITHER PARTY OR ITS DIRECTORS, OFFICERS, EMPLOYEES OR AFFILIATES BE LIABLE FOR
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND, INCLUDING ECONOMIC DAMAGE OR
INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER IT SHALL BE ADVISED,
SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF
SUCH DAMAGES.


 


9

--------------------------------------------------------------------------------



 


ARTICLE 14 - MISCELLANEOUS PROVISIONS

 


14.1                           *** CONFIDENTIAL TREATMENT REQUESTED AS TO THIS
INFORMATION***


 


14.2                           NEGOTIATION COVENANT.  AVANT AGREES TO ENTER INTO
GOOD FAITH NEGOTIATIONS WITH LICENSEE, AT LICENSEE’S REQUEST, WITH RESPECT TO
THE TERMS OF POSSIBLE FUTURE NON-EXCLUSIVE LICENSES UNDER THE PATENT RIGHTS FOR
LICENSEE TO SELL OTHER PRODUCTS AND/OR IN OTHER FIELDS OF USE.  AVANT MAY
WITHHOLD CONSENT TO SUCH FUTURE REQUEST BY LICENSEE IF THE REQUESTED LICENSE OR
ANY TERM OR CONDITION THEREOF IS NOT COMMERCIALLY REASONABLE BASED UPON THE
THEN-CURRENT MARKET CONDITIONS. THE PARTIES AGREE AND ACKNOWLEDGE, HOWEVER, THAT
THE SUCCESSFUL CONCLUSION OF SUCH NEGOTIATIONS IS NOT A CONDITION PRECEDENT OR
CONDITION SUBSEQUENT TO THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS
AGREEMENT.  FURTHERMORE, UNTIL AND UNLESS AVANT AND LICENSEE ENTER INTO ANY SUCH
DEFINITIVE NON-EXCLUSIVE LICENSE, LICENSEE’S RIGHTS SHALL BE LIMITED TO THE
EXPRESS RIGHTS, AND SUBJECT TO THE EXPRESS LIMITATIONS AND CONDITIONS, SET FORTH
IN THIS AGREEMENT.


 


14.3                           COMPLIANCE WITH LAWS.  TO THE EXTENT THAT ANY
INVENTION CLAIMED IN THE PATENT RIGHTS HAS BEEN PARTIALLY FUNDED BY THE UNITED
STATES GOVERNMENT, AND ONLY TO THE EXTENT REQUIRED BY APPLICABLE LAWS AND
REGULATIONS, LICENSEE AGREES THAT ANY LICENSED PRODUCTS USED OR SOLD IN THE
UNITED STATES WILL BE MANUFACTURED SUBSTANTIALLY IN THE UNITED STATES OR ITS
TERRITORIES.  CURRENT LAW PROVIDES THAT IF A DOMESTIC MANUFACTURER IS NOT
COMMERCIALLY FEASIBLE UNDER THE CIRCUMSTANCES, AVANT AGREES TO EXERCISE
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN A WAIVER OF THIS REQUIREMENT FROM THE
RELEVANT FEDERAL AGENCY ON BEHALF OF LICENSEE AND, UPON LICENSEE’S REQUEST,
SHALL COOPERATE WITH LICENSEE IN SEEKING SUCH A WAIVER.


 


14.4                           PROHIBITION ON LIENS.  LICENSEE SHALL NOT CREATE
OR INCUR OR CAUSE TO BE INCURRED OR TO EXIST ANY LIEN, ENCUMBRANCE, PLEDGE,
CHARGE, RESTRICTION OR OTHER SECURITY INTEREST OF ANY KIND UPON THE PATENT
RIGHTS.


 


14.5                           ANNOUNCEMENTS.  NEITHER PARTY SHALL ORIGINATE ANY
PUBLICITY, NEWS RELEASE OR OTHER PUBLIC ANNOUNCEMENT, WRITTEN OR ORAL, RELATING
TO THIS AGREEMENT OR THE EXISTENCE OF AN ARRANGEMENT BETWEEN THE PARTIES
(“ANNOUNCEMENTS”), WITHOUT THE PRIOR WRITTEN APPROVAL OF THE OTHER PARTY, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, EXCEPT AS OTHERWISE
REQUIRED BY LAW.  THE FOREGOING NOTWITHSTANDING, AVANT AND LICENSEE SHALL HAVE
THE RIGHT TO MAKE SUCH ANNOUNCEMENTS WITHOUT THE CONSENT OF THE OTHER PARTY IN
ANY PROSPECTUS, OFFERING MEMORANDUM, OR OTHER DOCUMENT OR FILING REQUIRED BY
APPLICABLE SECURITIES LAWS OR OTHER APPLICABLE LAW OR REGULATION, PROVIDED THAT
SUCH PARTY SHALL HAVE GIVEN THE OTHER PARTY, AS APPLICABLE, AT LEAST FIVE (5)
BUSINESS DAYS PRIOR WRITTEN NOTICE OF THE PROPOSED TEXT FOR THE PURPOSE OF
GIVING THE OTHER PARTY THE OPPORTUNITY TO COMMENT ON SUCH TEXT.


 


14.6                           NO IMPLIED LICENSES.  NO IMPLIED LICENSES ARE
GRANTED PURSUANT TO THE TERMS OF THIS AGREEMENT.  NO LICENSED RIGHTS SHALL BE
CREATED BY IMPLICATION OR ESTOPPEL.


 


14.7                           RELATIONSHIP OF THE PARTIES.  NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO PLACE THE PARTIES HERETO IN AN AGENCY,
EMPLOYMENT, FRANCHISE, JOINT VENTURE, OR PARTNERSHIP RELATIONSHIP.  NEITHER
PARTY WILL HAVE THE AUTHORITY TO OBLIGATE OR BIND THE OTHER IN ANY MANNER, AND
NOTHING HEREIN CONTAINED SHALL GIVE RISE OR IS INTENDED TO GIVE RISE TO ANY
RIGHTS OF ANY KIND TO ANY THIRD PARTIES.  NEITHER PARTY WILL REPRESENT TO THE
CONTRARY, EITHER EXPRESSLY, IMPLICITLY OR OTHERWISE.


 


14.8                           MARKING REQUIREMENT.  TO THE EXTENT COMMERCIALLY
FEASIBLE, AND CONSISTENT WITH PREVAILING BUSINESS PRACTICES AND APPLICABLE LAW,
ALL LICENSED PRODUCTS SOLD PURSUANT TO THIS AGREEMENT WILL BE MARKED WITH THE
NUMBER OF EACH ISSUED PATENT THAT APPLIES TO SUCH LICENSED PRODUCTS.


 


10

--------------------------------------------------------------------------------



 


14.9                           GOVERNING LAW; CONSENT TO JURISDICTION.  ALL
DISPUTES, CLAIMS OR CONTROVERSIES ARISING OUT OF THIS AGREEMENT, OR THE
NEGOTIATION, VALIDITY OR PERFORMANCE OF THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO ITS RULES OF
CONFLICT OF LAWS.  EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF J.A.M.S./ENDISPUTE, INC. TO RESOLVE
ALL DISPUTES, CLAIMS OR CONTROVERSIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER AGREEMENT EXECUTED AND DELIVERED PURSUANT TO THIS
AGREEMENT OR THE NEGOTIATION, VALIDITY OR PERFORMANCE HEREOF AND THEREOF OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND FURTHER CONSENTS TO THE
JURISDICTION OF THE COURTS OF MASSACHUSETTS FOR THE PURPOSES OF ENFORCING THE
ARBITRATION PROVISIONS OF SECTION 14.10 OF THIS AGREEMENT.  EACH PARTY FURTHER
IRREVOCABLY WAIVES ANY OBJECTION TO PROCEEDING BEFORE J.A.M.S./ENDISPUTE, INC.
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SERVICES OF PROCESS BY REGISTERED MAIL AT THE ADDRESS TO WHICH
NOTICES ARE TO BE GIVEN.  EACH OF THE PARTIES HERETO AGREES THAT ITS OR HIS
SUBMISSION TO JURISDICTION AND ITS OR HIS CONSENT TO SERVICE OF PROCESS BY MAIL
IS MADE FOR THE EXPRESS BENEFIT OF THE OTHER PARTIES HERETO.


 


14.10                     ARBITRATION.  IF ANY DISPUTE ARISES BETWEEN THE
PARTIES RELATING TO OR ARISING OUT OF THIS AGREEMENT, APPROPRIATE
REPRESENTATIVES OF THE PARTIES SHALL FIRST USE COMMERCIALLY REASONABLE EFFORTS
TO NEGOTIATE IN GOOD FAITH A RESOLUTION OF THE DISPUTE AS EXPEDITIOUSLY AS IS
REASONABLY POSSIBLE. IF THE DISPUTE IS NOT RESOLVED WITHIN THIRTY (30) DAYS
AFTER THE DATE THAT A PARTY REFERRED THE MATTER TO THE OTHER PARTY VIA WRITTEN
NOTICE INVOKING THE RELIEF CONTAINED WITHIN THIS SECTION, THE DISPUTE SHALL BE
REFERRED TO BINDING ARBITRATION UNDER THE RULES OF THE J.A.M.S. / ENDISPUTE WITH
SUCH ARBITRATION TO BE HELD IN BOSTON, MASSACHUSETTS.  THIS SECTION 14.10
APPLIES EQUALLY TO REQUESTS FOR TEMPORARY, PRELIMINARY OR PERMANENT INJUNCTIVE
RELIEF, EXCEPT THAT IN THE CASE OF TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF
ANY PARTY MAY PROCEED IN COURT WITHOUT PRIOR ARBITRATION FOR THE LIMITED PURPOSE
OF AVOIDING IMMEDIATE AND IRREPARABLE HARM.

 


14.11                     COMPLETE AGREEMENT.  THIS AGREEMENT, INCLUDING THE
EXHIBITS HERETO, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES.  IT
SUPERSEDES AND REPLACES ALL PRIOR OR CONTEMPORANEOUS UNDERSTANDINGS OR
AGREEMENTS, WRITTEN OR ORAL, REGARDING SUCH SUBJECT MATTER, AND PREVAILS OVER
ANY CONFLICTING TERMS OR CONDITIONS CONTAINED ON PRINTED FORMS SUBMITTED WITH
PURCHASE ORDERS, SALES ACKNOWLEDGMENTS OR QUOTATIONS.  THIS AGREEMENT MAY NOT BE
MODIFIED OR WAIVED, IN WHOLE OR PART, EXCEPT IN A WRITING SIGNED BY AN OFFICER
OR DULY AUTHORIZED REPRESENTATIVE OF BOTH PARTIES.


 


14.12                     SEVERABILITY.  IN THE EVENT THAT ANY PROVISION OF THIS
AGREEMENT IS FOUND TO BE UNENFORCEABLE, SUCH PROVISION WILL BE REFORMED ONLY TO
THE EXTENT NECESSARY TO MAKE IT ENFORCEABLE, AND THE REMAINDER WILL CONTINUE IN
EFFECT, TO THE EXTENT CONSISTENT WITH THE INTENT OF THE PARTIES AS OF THE
EFFECTIVE DATE.


 


14.13                     NO WAIVER.  THE FAILURE OF EITHER PARTY TO ASSERT A
RIGHT HEREUNDER OR TO INSIST UPON COMPLIANCE WITH ANY TERM OR CONDITION OF THIS
AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF THAT RIGHT OR EXCUSE A SIMILAR
SUBSEQUENT FAILURE TO PERFORM ANY SUCH TERM OR CONDITION BY THE OTHER PARTY.


 


14.14                     ASSIGNMENT.  THIS AGREEMENT MAY NOT BE ASSIGNED BY
LICENSEE WITHOUT THE PRIOR WRITTEN CONSENT OF AVANT, WHICH CONSENT SHALL BE
GRANTED OR DENIED IN AVANT’S SOLE DISCRETION.  NOTWITHSTANDING THE FOREGOING TO
THE CONTRARY, LICENSEE MAY ASSIGN THIS AGREEMENT WITHOUT THE WRITTEN CONSENT OF
AVANT TO (A) A CORPORATION OR OTHER BUSINESS ENTITY SUCCEEDING TO ALL OR
SUBSTANTIALLY ALL THE ASSETS AND BUSINESS OF LICENSEE BY MERGER OR PURCHASE OR
(B) A CORPORATION OR OTHER BUSINESS ENTITY ACQUIRING DIRECTLY OR INDIRECTLY ALL
OF THE ISSUED AND OUTSTANDING SHARE CAPITAL OF LICENSEE, PROVIDED IN


 


11

--------------------------------------------------------------------------------



 


BOTH CASES THAT SUCH CORPORATION OR OTHER BUSINESS ENTITY SHALL EXPRESSLY ASSUME
ALL OF LICENSEE’S OBLIGATIONS UNDER THIS AGREEMENT BY A WRITING DELIVERED TO
AVANT.  ANY ATTEMPTED ASSIGNMENT, DELEGATION OR TRANSFER BY LICENSEE IN
VIOLATION HEREOF SHALL BE NULL AND VOID.  SUBJECT TO THE FOREGOING, THIS
AGREEMENT SHALL BE BINDING ON THE PARTIES AND THEIR SUCCESSORS AND ASSIGNS.


 


14.15                     CONSTRUCTION.  THIS AGREEMENT HAS BEEN PREPARED
JOINTLY AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED AGAINST EITHER
PARTY.  IN THIS AGREEMENT, THE SINGULAR SHALL INCLUDE THE PLURAL AND VICE VERSA
AND THE WORD “INCLUDING” SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT
LIMITATION.”  THE SECTION HEADINGS CONTAINED IN THIS AGREEMENT ARE INSERTED FOR
CONVENIENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE MEANING OR INTERPRETATION
OF THIS AGREEMENT.


 


14.16                     COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
WILL CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 


 


 


IN WITNESS WHEREOF, THE PARTIES HAVE DULY EXECUTED THIS AGREEMENT ON THE
EFFECTIVE DATE.


 


 


 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

By:

/s/ Una S. Ryan, Ph.D.

 

 

Name:

Una S. Ryan, Ph.D.

 

Title:

President and C.E.O.

 

 

ADPROTECH LTD.

 

 

By:

/s/ Kieran P. Murphy

 

 

Name:

Kieran P. Murphy

 

Title:

C.E.O.

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A
PATENT RIGHTS
(Reference Section 1.5)

 

 

*** Confidential Treatment Requested as to this Information***

 

13

--------------------------------------------------------------------------------


 

EXHIBIT B
License Fees
(Reference Section 4.1)

 

 

License Fee

 

Amount

 

 

 

Initial License Fee

 

USD $1,000,000

 

Annual License Fee    *** Confidential Treatment Requested as to this
Information***

 

14

--------------------------------------------------------------------------------


 

EXHIBIT C

Milestone Payments

(Reference Section 4.2)

 

Milestone

 

Amount Due

 

 

 

 

 

 

 

*** Confidential Treatment Requested as to this Information***

15

--------------------------------------------------------------------------------